     Case 4:17-cv-05920-JSW Document 165-2 Filed 04/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10   OYSTER OPTICS, LLC,                           CASE NO. 4:17-cv-05920-JSW

11                    Plaintiff,                   [PROPOSED] ORDER GRANTING
12         vs.                                     CIENA CORPORATION’S
                                                   ADMINISTRATIVE MOTION FOR
13   CIENA CORPORATION,                            CONTINUANCE OF TRIAL AND
                                                   SCHEDULING ORDER
14                    Defendant.                   MODIFICATION
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 4:17-cv-05920-JSW                                        [PROPOSED] ORDER
      Case 4:17-cv-05920-JSW Document 165-2 Filed 04/09/21 Page 2 of 2



 1            Pending before the Court is Defendant Ciena Corporation’s (“Ciena”) Administrative

 2   Motion for Continuance of Trial and Scheduling Order Modifications. The Court, having

 3   reviewed and considered the briefing and arguments in this matter and all relevant factual

 4   statements therein, hereby GRANTS Ciena’s Motion for Continuance of Trial and Scheduling

 5   Order Modifications as follows:

 6                     Event                   Previous Deadline         Current Deadline
 7    Expert Discovery Cutoff                Friday, April 9, 2021     Last deposition
      [The parties have agreed to extend                               scheduled for
 8    this date due to expert witness                                  Monday, April 19,
      scheduling conflicts and pandemic                                2021.
 9    related issues.]
      File Dispositive Motions and           Friday, April 23, 2021    Friday, May 21, 2021
10
      Daubert Motion
11    Mediation cut-off                      Friday, April 30, 2021    Friday, August 7,
                                                                       2021
12    File Opposition to Dispositive         Friday, May 7, 2021       Friday, June 18, 2021
      Motion
13    Reply to Opposition to Dispositive     Friday, May 14, 2021      Friday, June 25, 2021
14    Motion
      Dispositive Motion / Daubert           Friday, May 28, 2021      TBD July, 2021
15    Motion Hearing                         at 9:00 a.m.
      Trial witness list and Summary of      Wednesday, July 21,       Friday, September 17,
16    Proposed Testimony, Deposition         2021                      2021
      Designations, Written Discovery
17
      Designations, Jury Instructions,
18    Admissibility Stipulations, MILs,
      Trial Exhibits/ Objections
19    Pre-Trial Conference                   Monday, August 9,         TBD October 2021
                                             2021
20    Jury Selection                         Wednesday, September      TBD November 2021
21                                           22, 2021 at 8am

22    Trial                                  Monday September 27       TBD November 2021
                                             2021 at 8am
23

24
              IT IS SO ORDERED.
25

26
     DATED:                        , 2021
27                                                       Hon. Jeffrey S. White
                                                         United States District Court Judge
28
                                                     2
      CASE NO. 4:17-cv-05920-JSW                                                   [PROPOSED] ORDER
